EXHIBIT 10.2.4 As of January 1, 2011 Peter M. Hoffman 900 Royal Street New Orleans, Louisiana 70116 Re:Amendment to Employment Agreement July 1, 2010 Gentlemen: Please make reference to that certain employment agreement amendment dated July 1, 2010 (the “Amendment”) which makes reference to an Employment Agreement therein described and as amended by the Amendment.For good and valued consideration, receipt of which is hereby acknowledged, Paragraph 1.10 of the Employment Agreement is hereby deleted in its entirely with effect from inception of the Employment Agreement.Please confirm your agreement to the foregoing by signing below where indicated. Very truly yours, SEVEN ARTS ENTERTAINMENT INC. By: AGREED AND ACCEPTED SEVEN ARTS PICTURES INC. By: SEVEN ARTS PICTURES PLC. By: /s/ Peter Hoffman PETER HOFFMAN Seven Arts Entertainment Inc. 1801 Century Park East, Suite 1830 Los Angeles, CA 90067 Tel: (323) 372-3080 Direct Email: phoffman@7artspictures.com
